ITEMID: 001-5535
LANGUAGEISOCODE: ENG
RESPONDENT: DNK
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: K.H.S. v. DENMARK
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Baka
TEXT: The applicant is a Danish citizen of Lebanese origin, born in 1936. He resides at Frederiksberg, Denmark. Before the Court he is represented by Lars Henriksen, a lawyer practising in Århus. The respondent Government are represented by Mrs Nina HolstChristensen of the Ministry of Justice as Agent.
A.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant is the majority shareholder of two limited companies in Denmark, both trading with various forms of clothing. In the beginning of 1990 the police investigated certain economic transactions between companies in Denmark and Lebanon and it appeared that the applicant was involved in those transactions. As the applicant was suspected of having violated i.a. the tax legislation, it was decided to carry out a search. The search took place on 1 March 1990 in the premises of one of the companies and the applicant’s home. After the search the applicant was questioned by the police and provisionally charged (sigtet) with aggravated tax evasion under Section 289 of the Penal Code (straffeloven) and Section 13, subsection 1, of the Tax Control Act (skattekontrolloven) in an amount exceeding one million Danish kroner (DKK).
In the following months the police carried out an investigation of the applicant’s economic transactions and questioned a number of persons. At the same time the tax authorities carried out an investigation of the tax assessments for the last three fiscal years concerning the applicant and one of his companies. An extensive auditor’s report was issued on 14 November 1991 by Frederiksberg Tax Authority (Frederiksberg Skattedirektorat). On 16 December 1991 a meeting was held between the Tax Authority and the applicant assisted by his lawyer and accountant. The applicant largely disagreed with the findings in the report. Decisions on tax increases concerning the applicant personally and the company were made in accordance with the report, and in January 1992 they appealed to the Taxation Appeals Boards (skatteankenævnet) of respectively Frederiksberg and Copenhagen.
On 20 January 1993 the Frederiksberg Tax Authority requested the National Customs and Tax Agency (Told- og Skattestyrelsen) to have criminal charges brought against the applicant for aggravated tax evasion.
On 31 March 1993 the Frederiksberg Taxation Appeals Board informed the applicant that the consideration of his appeal would await the outcome of the appeal made by the company to the Copenhagen Taxation Appeals Board.
In a letter of 2 February 1994 the Copenhagen Police, Prosecution Division B, (Københavns Politi, Politiadvokatur B) informed the National Customs and Tax Agency that further investigations concerning the criminal charge against the applicant would await the decision of the Copenhagen Taxation Appeals Board. On 9 May 1994 the Agency requested the police to advance the criminal charge against the applicant as the tax assessment to a large extent depended on questions of evidence. On 30 May 1994 the police insisted, however, that the tax appeal case be decided first. The applicant was informed of this decision on 6 June 1994.
On 17 February 1995 the Copenhagen Taxation Appeals Board decided the appeal made by the applicant’s company. The Board found that during three fiscal years the company had evaded 2,208,587 DKK. The Board considered that the outcome of the case to a large extent depended on questions of evidence.
On 16 May 1995 the company appealed against the decision to the National Taxation Board (Landsskatteretten).
On 14 November 1995 the Frederiksberg Taxation Appeals Board informed the applicant that the consideration of his appeal would await the outcome of the company’s appeal to the National Taxation Board, but that he was entitled to bring the complaint about the tax increases concerning him before the National Taxation Board without awaiting the decision of the Appeals Board. The applicant apparently did not make use of this possibility.
In letters of 11 May 1998 to the Copenhagen Police and the National Customs and Tax Agency the applicant’s present lawyer complained about the length of the criminal proceedings against the applicant and requested that they be speeded up and the case pending before the National Taxation Board be suspended awaiting the outcome of the criminal charge. The request was, however, rejected by the authorities. A similar request in a letter of 4 June 1998 to the National Taxation Board was likewise rejected.
On 22 September 1998 the National Taxation Board upheld the decision of 17 February 1995 by the Copenhagen Taxation Appeals Board. At that time the applicant’s complaint against his personal tax increase was still pending and the criminal charge against him was still under investigation by the police.
On 14 June 1999 the applicant was informed that the criminal charges against him were dropped. The reason therefor was that a continuation of the case appeared to involve difficulties, costs or processing time which would not be proportionate to the importance of the case and the sentence which could be imposed in case of conviction.
On 26 November 1999 the applicant submitted a request for damages pursuant to chapter 93a of the Administration of Justice Act (retsplejeloven) to the District Public Prosecutor (Statsadvokaten). He referred, inter alia, to the length of the proceedings and to Article 6 § 1 of the Convention. On 8 February 2000 the District Public Prosecutor rejected the claim as it had been submitted out of time.
On 16 February 2000 the applicant appealed against this decision to the Prosecutor General (Rigsadvokaten) referring to Section 1018 a of the Administration of Justice Act and maintaining that the delays in submitting his claims were excusable. On 7 April 2000 the Prosecutor General agreed with the applicant and referred the case back to the District Public Prosecutor for a determination on its merits. The case is at present pending there.
B. Relevant domestic law
Section 1018 a § 1, first sentence, of the Administration of Justice Act provides that any person who has been arrested or remanded in custody as part of criminal prosecution is entitled to damages for the tort so inflicted if the charge is withdrawn or the accused is acquitted except where the acquittal is due to the fact that the person was not accountable for his/her actions.
Under the same rules as stated in section 1018 a, damages may be awarded to a provisionally charged (sigtet) person who has been subjected to other criminal procedural interventions as part of the criminal prosecution, cf. section 1018 b of the Administration of Justice Act.
The District Public Prosecutor decides claims for damages pursuant to sections 1018 a to d of the Administration of Justice Act, cf. section 1018 e § 1, first sentence, of the Act.
Claims from a person who has been provisionally charged must be made within two months of notice to the person so charged that the charge has been withdrawn or of pronouncement of a final judgment, cf. section 1018 e § 1, third sentence, of the Administration of Justice Act.
Where the claim is made after expiry of the deadline referred to in section 1018 e § 1, the claim can be considered provided that it is found excusable for the person to exceed the deadline, cf. section 1018 e § 2 of the Administration of Justice Act.
The Prosecutor General considers appeals against decisions made by the District Public Prosecutors concerning claims for damages, cf. section 1018 e § 3, first sentence.
Where the claim for damages is dismissed, the claimant may demand the claim brought before the courts, cf. section 1018 f of the Administration of Justice Act.
Claims for damages raised on the basis of the general rules on damages under Danish law by the person charged or convicted, or by others subject to criminal prosecution, are considered, upon request, in accordance with the rules in chapter 93 a, cf. section 1018 h of the Administration of Justice Act.
